

116 HR 5970 IH: Language Equity in Social Security Act of 2020
U.S. House of Representatives
2020-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5970IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2020Ms. Scanlon introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend titles II and XVI of the Social Security Act to direct the Commissioner of Social Security to consider linguistic limitations in disability determinations, and for other purposes.1.Short titleThis Act may be cited as the Language Equity in Social Security Act of 2020. 2.Consideration of linguistic limitations in disability determinations(a)Amendment to title IISection 223(d)(2) of the Social Security Act (42 U.S.C. 423(d)(2)) is amended—(1)by redesignating subparagraph (C) as subparagraph (D); and(2)by inserting after subparagraph (B) the following:(C)In considering an individual’s education for purposes of subparagraph (A), the Commissioner of Social Security shall specifically take into account as an adverse factor any linguistic limitation such individual may have (including any lack of facility with the English language)..(b)Amendment to title XVISection 1614(a)(3)(B) of the Social Security Act (42 U.S.C. 1382c(a)(3)(B)) is amended by striking For purposes of the preceding sentence and all that follows through the end and inserting For purposes of the preceding sentence (with respect to any individual)—(i)work which exists in the national economy means work which exists in significant numbers either in the region where such individual lives or in several regions of the country; and(ii)in considering an individual’s education, the Commissioner of Social Security shall specifically take into account as an adverse factor any linguistic limitation such individual may have (including any lack of facility with the English language)..(c)Effective dateThe amendments made by this section shall apply with respect to determinations of disability occurring after the date of enactment of this Act.